Exhibit 10.15

SECOND LEASE AMENDMENT

This Second Lease Amendment (“Second Amendment”) is entered into effective
February 25,2015 by and between COUPONS.COM INCORPORATED, a Delaware corporation
(“Tenant”), and 400 LOGUE LLC, a California limited liability company
(“Landlord”), with reference to the following facts:

A. Landlord (as successor to MSCP Logue LLC), and Tenant (successor following
merger to Coupons, Inc.) are parties to that certain Lease dated for reference
purposes August 11, 2006, as amended thereafter by the First Lease Amendment
dated March 19, 2009 (the “First Amendment”), for the lease by Tenant of space
in the Building located at 400 Logue Avenue, Mountain View, California, as more
particularly described in such lease (the “Lease”). All capitalized terms not
otherwise defined herein shall have the meaning defined in the Lease.

B. Tenant and Landlord desire to further amend the Lease to extend the Lease
Term and to make certain other changes to the Lease, upon the terms and
conditions hereinafter set forth.

Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter contained, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Extension of Term. The current Lease Term (as extended by the First
Amendment) is scheduled to expire on October 31, 2016. Landlord and Tenant
hereby agree that the Lease Term is extended to and shall now expire on December
31, 2020. The extension of the Lease Term under this Second Amendment is upon
the same terms and conditions set forth in the Lease, except as otherwise
expressly set forth in this Second Amendment.

2. Base Rent. Base Rent for the Lease Term, as extended herein, shall remain One
Hundred Twelve Thousand Six Hundred Forty Two Dollars and Eighty Six Cents
($112,642.86) per month payable in advance on the first day of each month
through and including December, 2020.

3. Rent Credit. Tenant shall receive a rent credit of Two Hundred Thousand
Dollars ($200,000) for the 2015 calendar year to be applied equally to rent for
November and December, 2015. Tenant shall receive four (4) additional rent
credits in the amount of Seventy Five Thousand Dollars ($75,000) each, one such
rent credit to be applied to rent for the month of November of each calendar
year 2016, 2017, 2018 and 2019. Tenant shall pay the balance of any rent due for
the month in which the credit is applied pursuant to the terms of the Lease.

4. Current Alterations. Landlord has reviewed the schematic and concept drawings
attached hereto as Exhibit A and approves them as to the basic components of the
remodel proposed by Tenant. Landlord reserves the right to review and approve
the final plans and specifications for the remodel as set out in paragraph 5.2
[Tenant’s Alterations] of the Lease, provided that such approval by Landlord
shall not be unreasonably withheld, conditioned or delayed.

5. General Provisions.

5.1 Confirmation. Tenant acknowledges and agrees that to its actual, present
knowledge: (a) aside from the rent credits provided for in this Second
Amendment, all free rent and any other concession required under the Lease have
been granted, used and otherwise satisfied; (b) Landlord is currently in
compliance with all of its obligations under the Lease; and (c) Tenant has no
offset, claim, recoupment or defense against the payment of rent and other sums
and the performance of all obligations of Tenant under the Lease.

5.2 Miscellaneous. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns. As amended
hereby, the Lease shall remain in full force and effect. In case of any conflict
between any term or provision of this Second Amendment and the Lease, the term
or provision of this Second Amendment shall govern.

5.3 Counterparts. This Second Amendment may be executed in one or more
counterparts, including any facsimile or other electronic version of same. each
of which shall be deemed an original, but all of which when taken together shall
constitute one agreement.

5.4 Effectiveness. The parties agree that the submission of a draft or copy of
this Second Amendment for review or signature by a party is not intended, nor
shall it constitute or be deemed, by either party to be an offer to enter into a
legally binding agreement with respect to the subject matter hereof, and may not
be relied on for any legal or

A-1

--------------------------------------------------------------------------------

equitable rights or obligations. Any draft or document submitted by Landlord or
its agents to Tenant shall not constitute a reservation of or option or offer in
favor of Tenant. The parties shall be legally bound with respect to the subject
matter hereof pursuant to the terms of this Second Amendment only if, as and
when all the parties have executed and delivered this Second Amendment to each
other. Prior to the complete execution and delivery of this Second Amendment by
all parties, each party shall be free to negotiate the form and terms of this
Second Amendment in a manner acceptable to each party in its sole and absolute
discretion. The parties acknowledge and agree that the execution and delivery by
one party prior to the execution and delivery of this Second Amendment by the
other party shall be of no force and effect and shall in no way prejudice the
party so executing this Second Amendment or the party that has not executed this
Second Amendment.

5.5 Real Estate Brokers. Tenant and Landlord represent and warrant to the other
that neither of them have authorized or employed, or acted by implication to
authorize or employ, any real estate broker or salesman to act for either of
them in connection with this Second Amendment. Tenant agrees to indemnify,
defend and hold harmless Landlord from and against any and all claims by any
real estate broker or salesman whom Tenant authorized or employed, or acted by
implication to authorize or employ, to act for Tenant in connection with this
Second Amendment. Landlord agrees to indemnify, defend and hold harmless Tenant
from and against any and all claims by any real estate broker or salesman whom
Landlord authorized or employed, or acted by implication to authorize or employ,
to act for Landlord in connection with this Second Amendment.

5.6 Authority. Each party represents and warrants to the other that it is duly
authorized to enter into this Second Amendment and perform its obligations
without the consent or approval of any other party, and that the person signing
on its behalf is duly authorized to sign on behalf of such party.

IN WITNESS WHEREOF, this Second Amendment has been executed as of the date set
forth above.

 

LANDLORD:

 

TENANT:

 

 

 

400 LOGUE, LLC,

 

COUPONS.COM INCORPORATED,

a California limited liability company

 

a Delaware corporation

 

 

 

 

 

 

 

By

 

/s/ Jack Kasbergen

 

By

 

/s/ Richard Hornstein

Name

 

JACK KASBERGEN

 

Name

 

Richard Hornstein

Title

 

OWNER

 

Title

 

General Counsel

 

A-2